U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-159577 ARCIS RESOURCES CORPORATION (Name of Registrant in its Charter) Nevada 37-1563401 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 4320 Eagle Point Parkway, Suite A, Birmingham, AL 35242 (Address of Principal Executive Offices) Issuer's Telephone Number: (205) 453-9650 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: September 1, 2011 Common Voting Stock: 28,796,000 ARCIS RESOURCES CORPORATION QUARTERLY REPORT ON FORM 10Q TABLE OF CONTENTS Page No Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations – for the Three and Six Months Ended June 30, 2011 and 2010 and Period from Inception to June 30, 2011 2 Condensed Consolidated Statements of Cash Flows – for the Six MonthsEnded June 30, 2011 and 2010 and Period from Inceptionto June 30, 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 13 Item 4 Controls and Procedures 13 Part II Other Information Item 1. Legal Proceedings 14 Items 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults upon Senior Securities 14 Item 4. Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES ( A DEVELOPMENT STAGE CORPORATION) CONDENSED CONSOLIDATED BALANCE SHEETS As of As of June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Receivable due from related party Prepaid expenses Total current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and accrued expenses $ $ Notes Payable Payable to related party Capital Stock to be issued Total current liabilities TOTAL LIABILITIES STOCKHOLDERS'EQUITY (DEFICIT) Common stock, par value $.001 per share; 200,000,000 shares authorized, and 18,815,000shares issued andoutstanding at June 30, 2011 and December 31, 2010. Additional paid-in capital (Accumulated deficit) during the development stage ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE CORPORATION) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June30, 2011 Three Months Ended June 30, 2010 Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 June 7, 2006 (Date of Inception) to June 30, 2011 REVENUES Net sales $
